Citation Nr: 1032055	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine strain.

2.  Entitlement to an initial compensable rating for 
retropatellar pain syndrome of the right knee prior to April 6, 
2006, and rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. B.




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to August 
2004.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
in pertinent part granted service connection for retropatellar 
pain syndrome of the right knee, rated as noncompensable, and 
denied service connection for cervical spine strain and thoracic 
strain.  

Relevant to the Veteran's claim of entitlement to a higher 
initial rating for his right knee disability, the Board observes 
that, during the course of appeal, staged ratings have been 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Specifically, the Veteran has been assigned a noncompensable 
rating for his right knee disability, effective August 3, 2004, 
(the date following his service discharge), and a 10 percent 
rating, effective April 6, 2006.  As the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
Board has characterized the issue as shown on the first page of 
this decision.

As above, in a December 2004 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
thoracic spine strain and the Veteran thereafter perfected an 
appeal of this issue.  However, by subsequent rating decision 
dated in May 2008 the RO granted service connection for thoracic 
spine strain.  As such, this issue is no longer on appeal.


In February 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is of record.  At such hearing, the Veteran 
submitted additional evidence.  Such evidence was accompanied by 
a waiver of Agency of Original Jurisdiction (AOJ) consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was afforded a VA examination in April 2008 during 
which the examiner opined that the Veteran's current neck strain 
was not related to his military service.  The examiner noted that 
the Veteran's neck strain was not documented in his service 
treatment records.  However, it appears that the VA examiner 
failed to note service treatment records dated in December 2003 
and January 2004 showing complaints of neck pain and a diagnosis 
of neck strain.  Thus, the VA examination in April 2008 is based 
on inaccurate factual premises.  Such an opinion is not probative 
in the Board's adjudication. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Upon remand, an opinion addressing the etiology of 
the claimed neck disability based on an accurate medical history 
(to the extent feasible) is required.

Regarding the Veteran's retropatellar syndrome of the right knee, 
the Veteran was last afforded a VA orthopedic examination in 
April 2008.  During the February 2010 Board hearing the Veteran 
testified that his right knee disability is significantly worse 
than expressed in the August 2007 VA examination.  Specifically, 
he contended that he experienced weakness, shooting pains, and 
that his knee will give out.  Based on the Veteran's assertion 
the Board finds another examination is needed to determine the 
severity of the Veteran's right knee disability.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Lastly, copies of all outstanding records of treatment, VA and 
non-VA, received by the Veteran for disabilities remaining on 
appeal should be obtained and made part of the claims file.  
During the February 2010 Board hearing, the Veteran indicated 
that he received treatment from the Tyler Primary Care Clinic, 
and from a private chiropractor, Dr. J.W., regarding his neck 
disability.  These records are relevant to the claim and should 
be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records subsequent to 
February 2009 should be obtained and 
incorporated in the claims folder.  The 
Veteran should also be requested to sign the 
necessary authorization for release of any 
private medical records (particularly those 
from the Tyler Primary Care Clinic and from a 
private chiropractor, Dr. J.W.) to VA.  All 
attempts to procure these records should be 
documented in the file.  If any records 
identified by the Veteran cannot be obtained, 
a notation to that effect should be included 
in the file.  

2.  Request that the examiner who conducted 
the April 2008 VA spine examination review 
the claims file and provide an opinion as 
described below.  The claims file must be 
made available to the examiner for review in 
conjunction with review, and the report 
should reflect that such review is 
accomplished.  A rationale must be provided 
for any opinion offered.

Is it more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that a 
current cervical spine disorder is related to 
the Veteran's military service?

The examiner should note relevant evidence, 
including service treatment records dated in 
December 2003 and January 2004 showing 
complaints of neck pain and a diagnosis of 
neck strain, and any other relevant evidence 
of record.

If it cannot be determined whether the 
Veteran's cervical spine disorder is related 
to his active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify in 
the report, and explain why this is so.

If the April 2008 VA examiner is unavailable 
or another examination is needed the RO 
should schedule the Veteran for a new VA 
examination and direct the new examiner to 
give his or her opinion regarding the above 
question.

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination to identify the 
current level of impairment resulting from 
his service-connected retropatellar syndrome 
of the right knee.  The claims file should be 
made available to the examiner for review in 
connection with the examination.  All 
necessary tests, including range of motion 
testing, should be conducted.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected retropatellar 
syndrome of the right knee.

4.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
AMC/RO must furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations.  
Afford the Veteran and his representative the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.  Thereafter, 
the case should be returned to the Board, if 
in order.  The Veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


